DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1,6-8, 10-14, 19, 20, 23-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (US Pub. No.: 2020/0322617 A1) in view of Chiang et al. (“Chiang”) (US Pub. No.: 2022/0201335 A1).

In regards to claims [1], [14], and [19-20], Zhao discloses a method and apparatus of processing video data (see title and abstract) comprising a processor (see fig. 24 unit 2441) and a non-transitory memory with instructions thereon (see paragraph [0233]), wherein the instructions (see paragraph [0233]) upon execution by the processor (see fig. 24 unit 2441), and a non-transitory computer-readable storage medium (see paragraph [0169]) and non-transitory computer-readable recording medium storing instructions (see paragraphs [0033] and [0235]) and a bitstream of video (see fig. 13 unit 1316, paragraphs [0067] and [0087]) which is generated by a method performed by a video processing apparatus (see title and abstract), wherein the method (see title, abstract, fig. 23), comprises: determining that a secondary transform (see fig. 23 unit S2320 → “YES”, paragraph [0185]) is applicable to the current block (see fig. 2 unit 201 and/or fig. 13 unit 1313 and/or fig. 23 unit S2330 → “YES”, paragraph [0185], e.g. “first CB/coding block of the CU/coding unit”), wherein the secondary transform (see fig. 13) comprises at least one of a forward secondary transform (see fig. 13 unit 1312) and an inverse secondary transform (see fig. 13 unit 1322), wherein the forward secondary transform (see fig. 13 unit 1312) is performed between a forward primary transform (see fig. 13 unit 1310) and a quantization (see fig. 13 unit 1314), and the inverse secondary transform (see fig. 13 unit 1322) is performed between a de-quantization (see fig. 13 unit 1324) and an inverse primary transform (see fig. 13 unit 1320); determining, in response to a dimension of the current block satisfying at least one first condition (see paragraph [0155]), that the secondary transform size (see paragraph [0155], e.g. “RST 8x8”) is applicable to a first single top-left sub-block of the current block with a dimension of 8x8 (see paragraph [0155], e.g. “top-left 8x8 region of the transform coefficient block”), and wherein the at least one first condition comprises that the dimension of the current block is W1 X H1, and wherein H1>4 and W1>4 (see paragraph [0155], e.g. “a block size (e.g., a width W and/or a height H of the block) is greater than or equal to a threshold (e.g., W>=4 and H>=4)”); and generating the bitstream of video (see fig. 13 unit 1316) based on the determining (see fig. 23 unit S2320 → “YES”, paragraph [0185]).
Yet, Zhao fails to explicitly disclose particularly determining, for a conversion process; determine, in response to the dimension of the current block satisfying at least one second condition, that the secondary transform with a 4x4 secondary transform size is applicable to a second single top-left sub-block of the current block with a dimension of 4x4, and wherein the at least one second condition comprises that (a) a width of the current block is equal to 4, and a height of the current block is equal to or greater than 8, or (b) the height of the current block is equal to 4 and the width of the current block is equal to or greater than 8; and wherein in response to a block being coded with a non-intra prediction mode, the secondary transform is not applied to the block as specified in the amended claim.
However, in the same field of endeavor, Chiang teaches the well-known concept of determining, for a conversion process (see figs. 8-9, paragraphs [0073-0074], where the examiner notes that the conversion process includes encoding (see fig. 8 unit 800 or unit 834) the video into the bitstream (see fig. 8, e.g. “video bitstream”) and decoding (see fig. 9 unit 900 or unit 910) the video from the bitstream (see fig. 9, e.g. “video bitstream”), which is equivalent to the applicants teaching); determine, in response to the dimension of the current block satisfying at least one second condition (see paragraph [0017]), that the secondary transform with a 4x4 secondary transform size (see paragraphs [0017-0018], e.g. “RST 4x4”) is applicable to a second single top-left sub-block (see fig. 3 unit 362, paragraphs [0017-0018], e.g. “the RST 4×4 type is applied to one or each of two adjacent top-left 4×4 blocks”) of the current block (see fig. 3 unit 36) with a dimension of 4x4 (see fig. 3 unit 362, paragraphs [0017-0018], e.g. “RST 4×4 is applied to only the top-left 4×4 region”), and wherein the at least one second condition comprises that (a) a width of the current block is equal to 4, and a height of the current block is equal to or greater than 8 (see paragraph [0017], e.g. “4x8 TU or 4xN, where N is larger than or equal to 16”), or (b) the height of the current block is equal to 4 and the width of the current block is equal to or greater than 8 (see paragraph [0017], e.g. “8x4 TU or Nx4, where N is larger than or equal to 16”); and wherein in response to a block being coded with a non-intra prediction mode, the secondary transform is not applied to the block (see paragraphs [0054-0055], e.g. “secondary transform is not enabled for non-intra predicted block”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Zhao above by incorporating the proposed teachings of Chiang above to perform such a modification to provide a video encoding and decoding method and apparatus that is capable of determining, for a conversion process; determine, in response to the dimension of the current block satisfying at least one second condition, that the secondary transform with a 4x4 secondary transform size is applicable to a second single top-left sub-block of the current block with a dimension of 4x4, and wherein the at least one second condition comprises that (a) a width of the current block is equal to 4, and a height of the current block is equal to or greater than 8, or (b) the height of the current block is equal to 4 and the width of the current block is equal to or greater than 8; and wherein in response to a block being coded with a non-intra prediction mode, the secondary transform is not applied to the block as well as to the solve the problem in a case where reconstructed video data may be subject to various impairments as taught by Chiang et al. (see Chiang, paragraph [0073]), thus improving video compression efficiency and enhancing picture quality.


	As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Zhao discloses the method of claim 1 (see the above rejection of claim 1), wherein a matrix for the secondary transform is selected from four transform sets (see fig. 13, paragraph [0157]), and each of the four transform sets (see fig. 15D, paragraph [0157]) consists of two transform matrices (see paragraph [0127]).

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Zhao discloses the method of claim 6 (see the above rejection of claim 6), wherein in response to the current block (see fig. 2 unit 201 and/or fig. 13 unit 1313, paragraph [0185]) being a chroma block (see figs. 21C-D) and one of three cross-component linear model intra prediction modes (see fig. 15D) being used for the current block (see fig. 2 unit 201 and/or fig. 13 unit 1313), transform set 0 is selected (see fig. 15D) for the current block (see fig. 2 unit 201 and/or fig. 13 unit 1313).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Zhao discloses the method of claim 1 (see the above rejection of claim 1), wherein whether to apply the secondary transform (see fig. 23, paragraph [0185]) depends on a coding mode (see fig. 15D) of a block (see fig. 2 unit 201 and/or fig. 13 unit 1313).


	As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Zhao discloses the method of claim 1 (see the above rejection of claim 1), wherein in response to a block (see fig. 2 unit 201 and/or fig. 13 unit 1313) being coded with a transform skip mode (see paragraph [0144]), the secondary transform is not applied (see fig. 23 unit S2320 → “NO”) to the block (see fig. 2 unit 201 and/or fig. 13 unit 1313).

	As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Zhao discloses the method of claim 1 (see the above rejection of claim 1), wherein in response to the secondary transform not being applied (see fig. 23 unit S2320 → “NO”) to a block (see fig. 2 unit 201 and/or fig. 13 unit 1313), syntax elements to indicate information (see paragraphs [0117] and [0171]) related the secondary transform in the block (see fig. 2 unit 201 and/or fig. 13 unit 1313) is not included in the bitstream (see fig. 13 unit 1316).

	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  Yet, Zhao fails to explicitly disclose the method of claim 1, wherein the conversion includes encoding the video into the bitstream as claimed.
	However, Chiang teaches the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes encoding the video into the bitstream (see fig. 8, paragraphs [0073-0074]). Same motivation as to claim 1 applies here. 

	As per claim [13], most of the limitations have been noted in the above rejection of claim 1.  Yet, Zhao fails to explicitly disclose the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes decoding the video from the bitstream as claimed.
However, Chiang teaches the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes decoding the video from the bitstream (see fig. 9, paragraphs [0073-0074]). Same motivation as to claim 1 applies here. 


As per claim [23], the apparatus of claim 14, is analogous to claim 6, which is performed by claim 23.

As per claim [24], the apparatus of claim 23, is analogous to claim 7, which is performed by claim 24.

As per claim [25], the apparatus of claim 14, is analogous to claim 8, which is performed by claim 25.


	As per claim [27], most of the limitations have noted in the above rejection of claim 14. In addition, Zhao discloses the apparatus of claim 14 (see the above rejection of claim 14), wherein in response to a block being coded with a transform skip mode, the secondary transform is not applied to the block (see paragraph [0144]).

As per claim [28], most of the limitations have noted in the above rejection of claim 14. In addition, Zhao discloses the apparatus of claim 14 (see the above rejection of claim 14), wherein in response to the secondary transform not being applied to a block (see paragraph [0144]), syntax elements to indicate information related the secondary transform in the block is not included in the bitstream (see figs. 10A-10C).

As per claim [29], most of the limitations have noted in the above rejection of claim 19. In addition, Zhao discloses the non-transitory computer-readable storage medium of claim 19 (see the above rejection of claim 19), wherein a matrix for the secondary transform is selected from four transform sets (see paragraph [0157]), and each of the four transform sets consists of two transform matrices (see paragraph [0157]).

As per claim [30], most of the limitations have noted in the above rejection of claim 19. In addition, Zhao discloses the non-transitory computer-readable storage medium of claim 29 (see the above rejection of claim 29), wherein in response to the current block being a chroma block (see paragraph [0028]) and one of three cross-component linear model intra prediction modes being used (see paragraph [0157]) for the current block (see paragraph [0028]), transform set 0 is selected (see fig. 15D, paragraph [0157]) for the current block (see paragraph [0028]).

As per claim [31], the non-transitory computer-readable recording medium of claim 20, is analogous to claim 29, which is performed by claim 31.

As per claim [32], the non-transitory computer-readable recording medium of claim 31, is analogous to claim 30, which is performed by claim 32.

Response to Amendment
5.	The applicant's amendment received on 07/05/2022 in which claims 1, 14, and 19-20 were (AMENDED); claims 2-5, 9, 15-18, 21-22, and 26 (CANCELLED); and claims 27-32 (NEWLY ADDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Jang et al. (US Pub. No.: 2019/0356915 A1) discloses method and apparatus for encoding/decoding video signal using secondary transform. 

	Koo et al. (US Pub. No.: 2021/0321134 A1) discloses method and apparatuses for processing video signal.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
July 29, 2022